UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-4001


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

LOUIS MULLEN,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Catherine C. Blake, District Judge.
(1:07-cr-00205-CCB-1)


Submitted:    December 9, 2008              Decided:   February 17, 2009


Before NIEMEYER and      MICHAEL,   Circuit    Judges,   and   HAMILTON,
Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


James Wyda, Federal Public Defender, Paresh S. Patel, Staff
Attorney, Franklin W. Draper, Assistant Federal Public Defender,
Greenbelt, Maryland, for Appellant.    Rod J. Rosenstein, United
States Attorney, Paul E. Budlow, Assistant United States
Attorney, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Louis     Mullen     pleaded      guilty,       pursuant      to       a    plea

agreement, to one count of bank robbery, in violation of 18

U.S.C. § 2113(a), (f) (2006).             The district court concluded that

Mullen     qualified      for   sentencing      as     a    career     offender,          and

sentenced     him    to   151   months    of   imprisonment.           Mullen           timely

appealed, and we affirm.

             In the presentence report (PSR), the probation officer

concluded     that    Mullen      qualified     for    sentencing         as    a       career

offender pursuant to U.S. Sentencing Guidelines Manual (USSG)

§ 4B1.1 (2006), based on convictions for robbery in June 1991

and May 1992, robbery with a deadly weapon in July 1992, and

resisting arrest in 2001.            In his objections to the PSR, Mullen

asserted     that    insufficient     documentation          existed      to    establish

that   any   of     his   prior    convictions        qualified      as    a    crime      of

violence for career offender purposes.                     He also argued that the

sentence on his May 1992 conviction was subsequently modified

and fell below the length required to be counted under USSG

§ 4A1.2(e).         Finally, Mullen asserted that his conviction for

resisting arrest was not a conviction for a crime of violence.

             At sentencing, the district court concluded that the

documentation        establishing        Mullen’s       prior     convictions             was

sufficient.       The court declined to make a finding regarding the

June 1991 conviction, but found that the other three convictions

                                          2
constituted        crimes   of   violence       and    were      properly        counted    as

predicate convictions for career offender sentencing.

            On      appeal,      Mullen     argues          that     the        Government’s

evidence      of    his     prior    convictions           was     not     sufficient       to

establish the existence of the convictions.                        He also argues that

the evidence was insufficient to establish that his convictions

for robbery in May and July 1992 fell within the time period

under USSG § 4A1.2(e) to qualify as career offender predicates.

Finally, Mullen argues that, after the Supreme Court’s decision

in   United      States     v.    Begay,    121       S.    Ct.     1581     (2008),       his

conviction for resisting arrest did not qualify as a crime of

violence for career offender purposes.                     The Government responds,

arguing that the district court properly sentenced Mullen as a

career offender.

            This      court      reviews    sentences            imposed     by     district

courts   for       reasonableness,      applying           an    abuse     of     discretion

standard.      Gall v. United States, 128 S. Ct. 586, 597-98 (2007);

United States v. Pauley, 511 F.3d 468, 473-74 (4th Cir. 2007).

When sentencing a defendant, a district court must: (1) properly

calculate the guideline range; (2) determine whether a sentence

within   that      range    serves    the   factors         set     out    in     18    U.S.C.

§ 3553(a) (2006); (3) implement mandatory statutory limitations;

and (4) explain its reasons for selecting a sentence.                                  Pauley,

511 F.3d at 473; United States v. Green, 436 F.3d 449, 455-56

                                            3
(4th     Cir.     2006).          In     considering      the       district      court’s

application       of     the   Guidelines,        this    court      reviews   factual

findings for clear error and legal conclusions de novo.                            United

States v. Allen, 446 F.3d 522, 527 (4th Cir. 2006).

               Section    4B1.1     of   the    Sentencing      Guidelines        directs

that career offenders be sentenced at enhanced offense levels

and at criminal history category VI.                     A defendant is a career

offender if he was at least eighteen years old when the instant

offense was committed, the instant offense is a felony and is

either a crime of violence or a drug offense, and he has at

least two prior felony convictions for crimes of violence or

drug offenses.         See USSG § 4B1.1.           Mullen contests only whether

he has at least two prior felony convictions for a crime of

violence.       A crime of violence is defined to include any federal

or state offense punishable by imprisonment for a term exceeding

one year that “has as an element the use, attempted use, or

threatened use of physical force against the person of another,

or . . . involves conduct that presents a serious potential risk

of     physical    injury      to      another.”         USSG   §      4B1.2(1).      At

sentencing,       counsel       conceded        that,    if     otherwise      properly

established       to     be    counted     as    career       offender     predicates,

Mullen’s convictions for robbery were convictions for crimes of

violence.        See United States v. Wilson, 951 F.2d 586, 587-88

(4th    Cir.    1991)     (concluding       that    robbery       as    defined    under

                                            4
Maryland     law   was   a    crime   of       violence    for     career   offender

purposes).

            In assessing whether convictions constitute crimes of

violence,    the   sentencing     court        should     employ    a   “categorical

approach.”     Taylor v. United States, 495 U.S. 575, 600 (1990);

United States v. Kirksey, 138 F.3d 120, 124 (4th Cir. 1998).

Under this approach, the court may look only to the fact of

conviction and the statutory definition of the prior offense.

Taylor, 495 U.S. at 602.          The Supreme Court has reiterated that

a federal sentencing court cannot consider items from the record

of a prior conviction that were not conclusively validated in

the earlier proceeding.         Shepard v. United States, 544 U.S. 13,

21, 23 (2005); see United States v. Collins, 412 F.3d 515, 521

(4th Cir. 2005).

             In cases where the prior conviction was the result of

a guilty plea, the Shepard court held that a sentencing court’s

inquiry about whether a prior conviction was a crime of violence

“is limited to the terms of the charging document, the terms of

a plea agreement or transcript of colloquy between judge and

defendant in which the factual basis for the plea was confirmed

by the defendant, or to some comparable judicial record of this

information.”         Shepard, 544 U.S. at 26; see United States v.

Washington,     404    F.3d   834,    842       (4th    Cir.   2005)     (sentencing



                                           5
court’s reliance on documents other than those authorized in

Shepard resulted in unconstitutional fact-finding).

             Mullen relies on Taylor and Shepard to support his

contention that the documents were not sufficient to prove his

prior conviction for a crime of violence.                        Our review of the

record leads us to conclude that the district court correctly

concluded     that       the     documents    in      question   regarding    Mullen’s

prior convictions were sufficiently reliable to establish the

fact   of    the    conviction,       and     whether      the   resultant    term    of

imprisonment satisfied the requirements of USSG § 4A1.2(e).

             Mullen argues that his conviction for robbery in 1992

resulted in a suspended sentence that is not countable under

USSG § 4A1.2(e) because he was sentenced more than five years

before he committed the instant offense on April 13, 2007.                           We

conclude     that     the      district      court     correctly      interpreted    the

supporting documentation to conclude that this conviction was

properly countable under § 4A1.2(e).                    Mullen was also convicted

in July 1992, pursuant to a guilty plea, of robbery with a

deadly      weapon.         He    received        a   sentence   of    six   years    of

imprisonment on July 20, 1992.                    As this sentence exceeded one

year and one month, and was imposed within fifteen years of the

commission of the instant offense, the district court correctly

counted      it     as    a      career   offender        predicate      pursuant     to

§ 4A1.2(e).

                                              6
              Mullen    was     also    convicted    of    resisting       arrest    and

other offenses after a trial on June 19, 2001.                     He was sentenced

the same date to sixty days in jail.                 Under USSG § 4A1.2(e)(2),

because this sentence was imposed within ten years of Mullen’s

commission of the bank robbery, it was properly counted as a

career offender predicate conviction. Mullen also argues that

his conviction for resisting arrest does not constitute a crime

of violence for career offender purposes.                   He acknowledges that

this court held to the contrary in United States v. Wardrick,

350   F.3d    446,     455-56    (4th   Cir.    2003),    but     argues    that    this

holding is no longer good law in light of the Supreme Court’s

decision in Begay.             Our review leads us to conclude that the

offense of driving while intoxicated, considered by the Court in

Begay, is sufficiently different from the offense of resisting

arrest that Begay does not overrule Wardrick.

              Mullen also raises the issue of whether the district

court should have made all sentencing enhancement determinations

based    on   facts     proven    beyond    a   reasonable        doubt.      However,

Mullen recognizes that this court has held otherwise.                           United

States v. Morris, 429 F.3d 65, 72 (4th Cir. 2005).                              Mullen

merely   requests       that    his    challenge    be    noted    for   purposes     of

further appeal.

              Accordingly, we affirm Mullen’s sentence.                    We dispense

with oral argument because the facts and legal contentions are

                                           7
adequately   presented   in   the   materials   before   the   court   and

argument would not aid the decisional process.

                                                                AFFIRMED




                                    8